DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-29, in the reply filed on 6/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of:
(i) about 8% (7.2-8.8%),
(ii) 	microcrystalline cellulose, about 27%
	Mannitol, about 54.6%; and 
	Crospovidone, about 7%; and
(iii) firsocostat,
in the reply filed on 6/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 30-54 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without6/18/2021.
Claims 5, 7-9, 13, 18, 20-22, 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/18/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2015 is in compliance with the provisions of 37 CFR 1.97.  In addition, the Examiner has considered the voluminous references (653 prior art references and thousands of pages) to the best of his ability in the limited time available.
While the statement filed does not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory.  Furthermore, 37 CFR 1.97 and 1.98 does not require that the information be material; rather, they allow for submission of information regardless of its pertinence to the claimed invention.  Also, there is no requirement to explain the materiality of the submitted references.  
However, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure.  Penn Yan Boats, Inc. v. Sea Lark Boats Inc.  359 F. Supp. 948, (S.D. Fla. 1972).
Applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to 

This statement is in accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find “a needle in a haystack” is “probative of bad faith.”  Id. at 1888.  This case presented a situation where the disclosure was in excess of 700 pages and contained more than 50 references.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Tablets Containing Cilofexor and Pharmaceutically Acceptable Carriers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-12, 14-17, 19, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov (NCT02854605; first posted 2016), in view of Ashland (Pharmaceutical Technology Report: PTR-096. Utility of PolyplasdoneTM crospovidone as a Solubilizer”; 2014; https://www.ashland.com/file_source/Ashland/Product/Documents/Pharmaceutical_1/PTR_096_Polyplasdone_crospovidone_Solubilizer.pdf; accessed 8/14/2021).
The clinical trial NCT02854605 (sponsored by Gilead Sciences, the same as the instant named Applicant) involved administration of GS-9674 (aka, Compound 1 or cilofexor, see instant specification at [0004]-[0005]), in tablets at doses of 30 mg or 100 mg (see the two experimental arms).
The clinical trial establishes that cilofexor tablets in dosages of 30 and 100 mg were known in the art prior to the instant effective filing date.  
The Examiner has reviewed the study guide submitted June 28, 2016.  The test product is stated:

    PNG
    media_image1.png
    60
    645
    media_image1.png
    Greyscale

There is a section apparently describing the ingredients and amounts of the tablets administered.  However, sections that are relevant to calculation of percentages of compound 1, and additional ingredients/amounts are redacted; see for instance:

    PNG
    media_image2.png
    119
    637
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    149
    637
    media_image3.png
    Greyscale

(It is not clear how the public is served by redactions of critical information related to the clinical trial.)
The Examiner notes that the tablets may be the same as those instantly disclosed/claimed, based on the recognition that Gilead Sciences is the same company sponsoring the clinical trial and the instant Applicant.  It may be that the clinical trial tablets anticipate the instant claims.
However, relevant information to evaluate this point has been redacted from the documents associated with the clinical trial.  Accordingly, anticipation cannot be established without additional information.  The published, unredacted information does not state tablet weight, or % of cilofexor (pharmaceutical carrier materials are routine in the art, and likely relied on; the redacted 4 lines describing contents in the Formulation imply such materials are present, but without the redacted information, pharmaceutically acceptable carriers are not stated).  Nonetheless, the skilled artisan, having knowledge of 30 mg and 100 mg tablets taught, would have found it obvious to formulate tablets of the instant claims, including the required and elected pharmaceutically acceptable carrier materials, and percentages of cilofexor and elected excipient amounts, when considering similar formulations, tablet sizes, carrier materials, and amounts utilized.
The Examiner has reviewed, and notes that each of the elected pharmaceutically acceptable carrier materials under (ii) are taught by the 21st Ed. Of Remington’s (2005), 
Ashland teaches Applicant elected crospovidone as a solubilizer (title).  Formulations of meloxicam tablets and fenofibrate tables are each taught.  In Table 1, the meloxicam % w/w relies on 7.5 %, in the range of the elected about 8% cilofexor. The formulations utilize 5% superdisintegrant and 44 % mannitol.  When the superdisintegrant was polyplasdoneTM XL-10 crospovidone (see Figure 1), the highest drug release occurs in the 15-30 minute time period (See blue circles in Figure 1).  This formulation contains 7.5% active ingredient (within the elected about 8% of instant cilofexor), 44 % mannitol (reading on the required amount of instant claim 11), and 5% crospovidone (reading on the required amount of claim 12).
Total tablet weight is 200 mg.  Substitute of say 30 mg of cilofexor for the 15 mg of meloxican, compensating by reducing by 15 mg of the lactose filler, would have given a formulation containing, inter alia, 15% cilofexor, 44% mannitol, and 5% crospovidone in this tablet, reading on claims 1-4, 11-12, 14-17, 24 and 25.
	Table 2 teaches ingredients in fenofibrate tablets (wet granulation), which contain, inter alia, 35% mannitol, 24% microcrystalline cellulose, and 20% superdisintegrant, including Applicant elected crospovidone (see Figure 2, which demonstrates highest release levels of fenofibrate for the polyplasdoneTM ultra crospovidone tablets).  Obvious substitution, of, say, 30 mg cilofexor, for the active fenofibrate, would have given a formulation containing, inter alia, 30 mg/348.39 mg of cilofexor, 8.6% (falling within Applicant elected about 8% cilofexor), 35% mannitol, and 
Similar use of Table 3 (IR fenofibrate) with, say, 30 mg, of ciloflexor, in place of the fenofibrate, would have given a formulation containing, inter alia, 30/302.51 or 9.9% of ciloflexor, 40.31 % mannitol, 27.64 % microcrystalline cellulose and 8% of the crospovidone, giving embodiments reading on claims 1-4, 10-12, 14-17, 23-25, and close enough to claims 6 & 19 to render them obvious.
The different exemplary amounts discussed for each of ciloflexor, mannitol, microcrystalline cellulose and crospovidone, form endpoints of ranges for each; the elected amounts are within these ranges, rendering them obvious.  See MPEP 2144.03(I):
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) …
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) …
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). …
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious.

Thus, based on exemplary formulations of Ashland, and the superior superdisintegrant properties of crospovidone, and additional carrier materials taught, the skilled artisan would have been motivated to adapt these, and to optimize amounts within general parameters taught, to give the elected embodiments of the instant claims.

Claim 29 is is/are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov (NCT02854605; first posted 2016), in view of Ashland (Pharmaceutical Technology Report: PTR-096. Utility of PolyplasdoneTM crospovidone as a Solubilizer”; 2014; https://www.ashland.com/file_source/Ashland/Product/Documents/Pharmaceutical_1/PTR_096_Polyplasdone_crospovidone_Solubilizer.pdf; accessed 8/14/2021), as applied to claims 1-4, 6, 10-12, 14-17, 19, 23-25 above, and further in view of ClinicalTrials.gov (NCT02781584; first posted 2016).
The teachings of NCT02854605 and Ashland are set forth above, with the reasons that instant claims 1-4, 6, 10-12, 14-17, 19, 23-25 are obvious.

The second clinical trial, NCT02781584, teaches various arms for treating subjects with NASH.  These include Applicant elected firsocostat (20 mg tblet) and cilofexor (30 mg tablet) in Cohort 6.  Similar to the first trial, the Examiner cannot find any details about the % of cilofexor in tablets, or the carrier materials used to product the tablet.  As above, the teachings of Ashland provide examples establishing crospovidone is the best tested superdisintegrant, when formulated with mannitol and microcrystalline cellulose and pharmaceutically acceptable carriers.  Exemplary amounts provide a basis rendering obvious recited percentages of each component, as discussed above. 
The second clinical trial establishes that each of firsocostat and cilofexor are art recognized therapeutics for treating patients with NASH.  Thus, it would have been obvious to one of ordinary skill in the art, to add firsocostat to the obvious cilofexor tablets with cilofexor in the range from 3-20% w/w (amounts of cilofexor within the claim 14 range are obvious for reasons discussed above).  Because both firsocostat and cilofexor are art recognized therapeutics for treating NASH, according to the second clinical trial, the combination (combination of firsocostat and cilofexor to the tablets) is prima facie obvious.  
As pointed out in MPEP 2144.06 (I), “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611